Exhibit 10.2

WAIVER AND AMENDMENT NO. 1 TO

TRANSUNION CORP. 2010 NON-U.S. STOCKHOLDERS’ AGREEMENT

This WAIVER AND AMENDMENT NO. 1 TO TRANSUNION CORP. 2010 NON-U.S. STOCKHOLDERS’
AGREEMENT, dated as of June 28, 2011 (this “Amendment”), is made and entered
into by and among TransUnion Corp., a Delaware corporation (the “Company”), each
person identified on Schedule 1 to that certain TransUnion Corp. 2010 Non-U.S.
Stockholders’ Agreement, dated as of June 15, 2010 (the “Original Agreement”),
as amended, and each Person identified on Schedule 2 to the Original Agreement.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Original Agreement, as amended hereby (the “Stockholders
Agreement”).

WITNESSETH:

WHEREAS, each of the Company, the Non-U.S. Situs Pritzker Stockholders and the
MDP Stockholders desire that the Original Agreement be amended in the manner set
forth herein; and

WHEREAS, pursuant to Section 30 of the Original Agreement, the Original
Agreement may be amended and/or waived by a written instrument signed by the
Company and the MDP Stockholders and Non-U.S. Situs Pritzker Stockholders
holding more than 50% of the shares of Covered Stock held by all Non-U.S. Situs
Pritzker Stockholders.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises herein
contained, it is hereby agreed that:

1. Amendment to Section 8(b). Section 8(b) of the Original Agreement is hereby
deleted and amended and restated to read in its entirety as follows:

(b) The MDP Stockholders, holding a majority of the Covered Stock then held by
all MDP Stockholders, taken as a whole, shall have the right to designate, and
the Board and the Stockholders will appoint and vote for, not more than
seven (7) representatives to the Board. Notwithstanding the foregoing, the MDP
Stockholders shall have the right to designate, and the Board will appoint, such
number of representatives to the Board which is one (1) more than the total
number of representatives appointed under Sections 8(a) and 8(c) of this
Agreement and Section 8(c) of the 2010 U.S. Stockholders’ Agreement.

2. Amendment to Section 8(c). Section 8(c) of the Original Agreement is hereby
deleted and amended and restated to read in its entirety as follows:

(c) The Non-U.S. Situs Pritzker Stockholders holding a majority of the Covered
Stock then held by all Non-U.S. Situs Pritzker Stockholders shall have the right
to designate, and the Board and the Stockholders will appoint and vote for
one (1) representative to the Board.



--------------------------------------------------------------------------------

3. Waiver of Section 9(h). The MDP Stockholders and the Non-U.S. Situs Pritzker
Stockholders hereby waive Section 9(h) of the Stockholders Agreement solely to
the extent necessary to expand the size of the Board to not more than eleven
(11) members.

4. No Other Amendments. Except as specifically amended hereby, the Original
Agreement shall continue in full force and effect as written.

5. Severability. If any provision of this Amendment (or any portion thereof) or
the application of any such provision (or any portion thereof) to any Person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
Governmental Authority, such invalidity, illegality or unenforceability shall
not affect any other provision hereof (or the remaining portion thereof) or the
application of such provision to any other persons or circumstances. Upon such
determination that any provision of this Amendment (or any portion thereof) or
the application of any such provision (or any portion thereof) to any Person or
circumstance is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

6. Further Agreement. The parties hereto shall use their commercially reasonable
efforts to do and perform or cause to be done and performed all such further
acts and things and shall execute and deliver all such other agreements,
certificates, instruments or documents as any other party may reasonably request
in order to carry out the intent and purposes of this Amendment and to
consummate the transactions contemplated hereby and thereby.

7. Effect of Headings. The Section headings of this Amendment have been inserted
for convenience of reference only and shall not be deemed a part of this
Amendment.

8. Governing Law. This Amendment shall be governed by and interpreted and
construed in accordance with the laws of the State of Delaware without reference
to its internal conflicts of laws principles.

9. Counterparts; Effectiveness. This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same Amendment and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. The exchange of a fully executed
Amendment (in counterparts or otherwise) by facsimile or by electronic delivery
in .pdf format shall be sufficient to bind the parties to the terms and
conditions of this Amendment.

Signature page follows.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 1
to 2010 Non-U.S. Stockholders’ Agreement as of the date first above written.

 

THE COMPANY: TRANSUNION CORP. By:  

/s/ John W. Blenke

  Name: John W. Blenke   Title: Executive Vice President, Corporate General
Counsel and Corporate Secretary

 

THE NON-U.S. SITUS PRITZKER STOCKHOLDERS: CIBC TRUST COMPANY (BAHAMAS) LIMITED,
solely as trustee of each of the separate trusts listed on Schedule A attached
hereto By:  

/s/ Michelle Gibson

  Name: Michelle Gibson   Title: Authorized Signatory By:  

/s/ Schevon Miller

  Name: Schevon Miller   Title: Authorized Signatory



--------------------------------------------------------------------------------

THE MDP STOCKHOLDER: MDCPVI TU HOLDINGS, LLC By:  

/s/ Timothy H. Hurd

  Name: Timothy H. Hurd   Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

Non-U.S. Situs Pritzker Stockholders

CIBC Trust Company (Bahamas) Limited, solely as trustee of each of the separate
trusts listed below in this Schedule A.

c/o CIBC Trust Company (Bahamas) Limited

Goodman’s Bay Corporate Centre

West Bay Street

P.O. N-3933

Nassau, Bahamas

Settlement T-551-1

Settlement T-551-2

Settlement T-551-3

Settlement T-551-4

Settlement T-551-5

Settlement T-551-6

Settlement T-551-7

Settlement T-551-10

Settlement T-551-11

Settlement T-551-12

Settlement T-914

Settlement T-915

Settlement T-916

Settlement T-917

Settlement T-929

Settlement T-930

Settlement T-931

Settlement T-936